DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
construction machine (claim 1)
industrial truck (claim 1)
work tool of the machine (claim 1)
camera in an operator’s cabin (claim 8)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2) The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
remote control device (212), Para. 0062
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Para. 0001: “The present invention relates to a remote control device for a crane, a construction machine and/or a pallet truck, comprising a mobile end device in the form of a tablet computer”, is unclear.  Based on the detailed description in Pages 11-16, Para. 0048-0072, the invention appears to be directed to a remote control for a crane.  The construction machine and pallet truck are not described or shown in the figures.  The description provides no examples of a remote control controlling a construction machine, or pallet truck.  Also, “construction machine” is a broad term, and is not clearly pointed out in the specification.  Is the construction machine a broad term for “crane”?  Examiner recommends removing the terms “construction machine” and “industrial truck” as they do not seem to coincide with described invention.  All places in the specification that recite “a remote control device for a crane, a construction machine and/or a pallet or industrial truck” should be reviewed and clarified.  Applicant should revise the language to ensure the scope of the invention is clear.    
Also, the Applicant changed “pallet truck” to “industrial truck” in the amendments to the claims.  
Para. 0002: “On a use of a tablet computer as a remote control for a crane, a construction machine, or a pallet truck, there is, however, not only the named problem of the unintentional control commands due to an unwanted touching of the screen, but above all of a comfortable and realistic communication of the control functions that provides the user of the remote control with an intuitive control feeling that communicates control.”, is unclear.  The sentence is also a run-on sentence.
Para. 0061: “hoist rope running down from the trolley” is unclear.  Where is this shown in the figures?  Which element is the trolley?  Also, Applicant should change, “the trolley” to “a trolley”.
Para. 0061: Fig. 1 does not show the load placed down behind the building as mentioned in line 4.  
Para. 0061: The sentence, “To be able also to see the lifting hook that can be connected to a hoist rope running down from the trolley or a load received thereat or the environment of the lifting hook 208 when the lifting hook 208 is outside the range of vision of the crane operator's cab or of the crane operator, for example when - as Fig. 1 shows - the load is to be placed down behind a building, an aerial drone 209 is provided in accordance with the invention at which at least one camera 210 is installed by means of which a camera image of the lifting hook 208 and/or of the lifting hook environment can be provided.”, is a run-on sentence and is unclear.
Para. 0062: The remote control device 212 is unclear since this feature is not shown in the figures.
Para. 0063: “For example, a desired position relative to the trolley and/or relative to the lifting hook then independently held by the aerial drone 209 can be input via corresponding touchscreen control elements.”, is unclear and needs clarification.
Para. 0064: In lines 2-3, “select a desired position from a plurality of predefined relative positions of the aerial drone” are unclear.  Is the desired relative position selected for the drone”?
Para. 0066: “Virtual representations that are generated with reference to the digital data imported from the construction site information model BIM can be faded into the respective selected camera image that is displayed on the screen of the tablet computer 3 by fade-in and/or by image assembly so that the screen of the tablet computer 3 equally displays the real actual image that is provided by a camera and, faded therein, virtual representation elements of the working environment such as a building contour.”, is a run-on sentence and is unclear.
The above are a few examples of unclear language that require revision.  However, the entire specification needs to be reviewed and revised appropriately using proper idiomatic English.  Appropriate correction is required.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Relative to claims 2-20, in line 1, Applicant should replace, “remote control device in accordance with claim”, with “remote control device according to claim”, for clarity.

Relative to claim 1,  “A remote control device for a crane, for a construction machine, or for an industrial truck”, is unclear since the detailed description does not describe clearly the remote control for use with a construction machine or industrial truck.  Instead, the part of the detailed description that is actually shown in the drawings only describes the remote control device for use with a crane.  No mention of an industrial truck or construction machine or examples of these elements being used with the remote control are pointed out in Para. 0048-0072.  The drawings also do not show the remote control being used with a “construction machine” (other than the crane), or an industrial truck.  Using the remote control device with a construction machine or industrial truck (which is not shown) is substantially broader than using the remote control device with a crane (which is shown).  The examiner has interpreted the claims to mean that the remote control device is for use with a crane, as described in the detailed description in Para. 0048-0072.
Also, the displaying the representation of a work tool of the machine on the screen as mentioned in lines 10-11 is unclear.  Which “machine environment” or “work tool” is Applicant referring to?  Is the “machine environment” the environment surrounding the crane?  This is not clearly described or shown in the drawings.    

Claim 1 recites the limitation "the machine environment" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Relative to claim 1, does Applicant mean: 
“A remote control device for a crane having a mobile end device in the form of a tablet computer; 
the mobile end device comprising: 
a screen comprising a display device having a touchscreen function, the screen further comprising at least one input device for inputting control commands, and 
a signal transmission device for transmitting the input control commands to a control apparatus of the crane; 
wherein the mobile end device is further configured to: 
receive image data from a camera, and/or receive digital data from a building information model;
display a representation of an environment of the crane on the screen with reference to the received image data of the camera, and/or to the digital data from the building information model; and
display the input device for inputting control commands at least simultaneously with the representation of the environment on the screen.”?

Relative to claim 2, does Applicant mean, 
“The remote control device according to claim 1, wherein the input device for inputting control commands is faded into the representation of the crane environment in a superimposed manner, or is displayed on the screen in a window next to the representation of the crane environment.”?

Relative to claim 3, does Applicant mean: 
“The remote control device according to claim 2, wherein the mobile end device includes a graphical simulation module for calculating a virtual representation of the environment, and the graphical simulation module includes a data interface for importing building information and/or construction site information; and 
the mobile end device further comprises an image processing device for generating and/or adapting the virtual representation of the crane environment based on imported construction site information and/or building information.”?

Relative to claim 4, “in dependence” is unclear.  The term should be changed to “based on”, for clarity.  Applicant should revise all other occurrences of “in dependence” in the claims and specification.

Relative to claim 5, “superposed” should be “superimposed”.  Applicant should revise all occurrences of “superposed” in the claims and specification.

Relative to claims 7, the “position control device in the form of a touchscreen display device”, is unclear.  The touchscreen display of the tablet computer is already mentioned in claim 1.  Does Applicant mean that the touchscreen display device further includes a position control device to remotely control an aerial drone?   Does Applicant mean: 
“The remote control device according to claim 6, wherein the at least one live camera is installed on a remote-controlled aerial drone; and 
the touchscreen display device further includes a position control device to remotely control the aerial drone to fly in different desired positions relative to the crane”?
  
Relative to claim 22, does Applicant mean: 
“A system comprising: 
a remote control device having a mobile end device in the form of a tablet computer, the mobile end device comprising: 
a screen comprising a display device with a touchscreen function, the screen having at least one input device for inputting control commands; and
a signal transmission device for transmitting the input control commands to a control apparatus of a crane; 
wherein the mobile end device is further configured to: 
receive image data from a camera and/or receive digital data from a building information model; 
display a representation of a crane environment on the screen with reference to the received image data of the camera and/or to the digital data from the building information model; and 
display the input device for inputting control commands at least simultaneously with the representation of the crane environment; 
the system further comprising a communication connection between the crane and the remote control device, wherein control commands input at a control station of the remote control device are transmitted to a control device of the crane.”
Applicant should also clarify and revise the remaining claims (4-12, and 14-20) using appropriate language as appropriate.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-12, 14-20, and 22 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 1, the prior art does not disclose:  A remote control device for a crane having a mobile end device in the form of a tablet computer; 
the mobile end device comprising: 
a screen comprising a display device having a touchscreen function, the screen further comprising at least one input device for inputting control commands, and 
a signal transmission device for transmitting the input control commands to a control apparatus of the crane; 
wherein the mobile end device is further configured to: 
receive image data from a camera, and/or receive digital data from a building information model;
display a representation of an environment of the crane on the screen with reference to the received image data of the camera, and/or to the digital data from the building information model; and
display the input device for inputting control commands at least simultaneously with the representation of the environment on the screen

Relative to claim 22, the prior art does not disclose:  
A system comprising: 
a remote control device having a mobile end device in the form of a tablet computer, the mobile end device comprising: 
a screen comprising a display device with a touchscreen function, the screen having at least one input device for inputting control commands; and
a signal transmission device for transmitting the input control commands to a control apparatus of a crane; 
the mobile end device being further configured to: 
receive image data from a camera and/or receive digital data from a building information model; 
display a representation of a crane environment on the screen with reference to the received image data of the camera and/or to the digital data from the building information model; and 
display the input device for inputting control commands at least simultaneously with the representation of the crane environment, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655